          Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 1 of 36




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                       §
     In re:                                            § Chapter 11
                                                       §
     Fieldwood Energy LLC, et al.,                     § Case No. 20-33948 (MI)
                                                       §
     Debtors.1                                         § (Jointly Administered)
                                                       §


               LIMITED OBJECTION TO FOURTH AMENDED JOINT PLAN OF
                    REORGANIZATION OF FIELDWOOD ENERGY LLC
                            AND ITS AFFILIATE DEBTORS

          Seitel Data, Ltd. and affiliates (“Seitel”) file this Limited Objection to Fourth Amended

Joint Plan of Reorganization of Fieldwood Energy LLC and Its Affiliate Debtors (the “Limited

Objection”), and respectfully shows as follows:

                                               I.
                                         BACKGROUND FACTS

          1.     On August 3-4, 2020, the Debtors, filed voluntary petitions for Chapter 11

bankruptcy relief pursuant to Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

Code”) with the United States Bankruptcy Court for the Southern District of Texas, Houston

Division (the “Bankruptcy Court”).

          2.     On June 29, 2020, this Court entered its order authorizing joint administration of

these Chapter 11 cases [ECF No. 91].




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood
Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD
Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107);
Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston
Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422) (collectively, the “Debtors”).
9303862
ClarkHill\D5021\B20919\263129174.v1-6/9/21
          Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 2 of 36




           3.       No trustee or examiner has been appointed and Debtors continue to operate their

businesses and manage their properties as debtors-in-possession pursuant to Bankruptcy Code

§§ 1107 and 1108.

           4.       On April 15, 2021, the Debtors filed the Fourth Amended Joint Chapter 11 Plan of

Fieldwood Energy LLC and Its Affiliated Debtors [ECF No. 1284] (the “Plan”). Pursuant to

Article VIII, Section 8.1, all executory contracts not previously assumed are deemed rejected.

           5.       The Debtors have filed two notices relating to the assumption of executory

contracts under the proposed plan. First, on May 27, 2021, the Debtors’ filed the Notice of Contract

Parties to Executory Contracts and Unexpired Lease of the Schedule of Assumed Contracts and

Cure Amounts [Doc. No. 1395] (the “Initial Assumption Notice”). Second, on June 2, 2021, the

Debtors’ filed the Notice of Filing of Amended Schedule of Assumed Contracts and Cure Amounts

[Doc. No. 1456] (the “Amended Assumption Notice”) (collectively, with the Initial Assumption

Notice, the “Assumption Notices”).

           6.       Seitel was listed on the Initial Assumption Notice, but not listed on the Amended

Assumption Notice. On June 4, 2021, the Debtors bankruptcy counsel confirmed via email that

the Amended Assumption Notice supersedes the Initial Assumption Notice, and that the Seitel

Agreements (defined below) are to be deemed rejected pursuant to the terms of the Plan.

           7.       In conjunction with the rejection, Seitel sought approval of specific language

preserving Seitel’s rights upon the termination of the contract or preserving a status quo of the

agreements until the Debtor and Seitel enter into a new contract.2 Debtors’ counsel has not




2
    As of June 7, 2021, the Debtors and Seitel are engaged in the negotiation of a new agreement amongst the parties.
                                                           2
ClarkHill\D5021\B20919\263129174.v1-6/9/21
       Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 3 of 36




responded prior to the deadline of filing this Objection.3 Accordingly, Seitel files this Limited

Objection to seek request the inclusion of preservation language.

                                                   II.
                                           SEITEL’S INTERESTS

         8.       On May 30, 2018, Seitel granted to Debtor, Fieldwood Energy LLC, as Licensee,

a non-exclusive, non-transferable licenses for geophysical and geological information pursuant to

a 2D & 3D Onshore/Offshore Master Seismic Data Participating and Licensing Agreement

(“MLA”) (the MLA, together with all supplements, schedules, amendments and/or modifications

are hereinafter collectively referred to as the “Seitel Agreements”). As part of the Seitel

Agreements, Seitel agreed to license geophysical and geological information in certain fields. A

true and correct copy of the MLA is attached as Exhibit A to the Limited Objection.

         9.       The Seitel Agreements specifically license to the Debtors highly sensitive, highly

confidential, copyrightable seismic data, which is covered under United States copyright law and

federal and Texas trade secret law, the transfer or assumption of which is restricted absent Seitel’s

written consent. Further, according to United States copyright law, once the seismic data is

collected, it becomes copyrighted. Under the MLA, the Debtor acknowledges that the Data, as

defined therein, includes trade secrets, copyright protected confidential and proprietary

information of Licensor, and that the Data may not be “directly or indirectly, by operation of law

or otherwise, transferred to, disclosed to, shown to, sold to, traded to, disposed of, or otherwise

made available to, any other person or entity other than Licensee except as specifically provided

in this Agreement.”


3 On May 30, 2021, the Debtors’ counsel agreed to extend the deadline for Seitel to file an objection to confirmation
to June 4, 2021 at 12:00 PM CST. On June 4, 2021, Debtors’ counsel agreed to further extend the deadline for Seitel
to file an objection to confirmation to June 7, 2021 at 5:00 PM CST. On June 7, 2021, Debtors’ counsel agreed to
further extend the deadline for Seitel to file an objection to confirmation to June 9, 2021 at 5:00 PM CST.
Accordingly, Seitel timely files this objection.
                                                         3
ClarkHill\D5021\B20919\263129174.v1-6/9/21
       Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 4 of 36




        10.      Lastly, pursuant to Article VII, Section 7.3 of the MLA, upon the decision of the

Debtors to cease using the licensed data, the Debtors have the duty under the Seitel Agreements to

return or destroy all seismic data, and further execute a verification of such action (the

“Verification”).

                                  III.
        LIMITED OBJECTION TO REJECTION OF EXECUTORY CONTRACTS

        11.      While Seitel has no objection to the Seitel Agreements being rejected, Seitel files

this Limited Objection because the Debtors still have the ongoing duty to maintain confidentiality

and, upon termination, to return or destroy all seismic data and execute a Verification that such

action was taken in order to fulfill their continuing obligations under the Seitel Agreements. Thus,

Seitel objects to the proposed rejection until the Debtors agree to return or destroy all seismic data,

execute a verification with respect to same. To the extent anything in the Plan can be read to

eliminate this requirement, Seitel objects to same as an improper modification.

        12.      Alternatively, if the Debtors prefer to preserve the status quo of the Seitel

Agreements until it becomes clear whether the Debtors and Seitel will enter into a new agreement,

Seitel requests language that binds the Debtor, NewCo and/or the Credit Bid Purchaser to the terms

of the Seitel Agreements, including but not limited to the duty of confidentiality.

    A. Proposed Language to Resolve Limited Objection to Rejection.

        13.      This Limited Objection relating to the deemed rejection through the Plan can be

resolved by including the language below in any order authorizing the rejection:

        Nothing in the Plan, any Plan Supplement or this Confirmation Order to the
        contrary, (a) all Executory Contracts, including, but not limited to, all Master
        Licensing Agreements and all supplements, amendments, schedules and
        attachments thereto (collectively, the “Seitel Agreements”) between any of the
        Debtors, on the one hand, and Seitel Data, Ltd., Seitel Offshore Corp., and other
        affiliates (collectively, “Seitel”), on the other hand, shall be and hereby are
        rejected pursuant to Section 365 of the Bankruptcy Code as of the date of entry of

                                                  4
ClarkHill\D5021\B20919\263129174.v1-6/9/21
       Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 5 of 36




        this Confirmation Order, (b) to the extent necessary, the automatic stay under
        Section 362 of the Bankruptcy Code is hereby modified to permit the termination of
        the Seitel Agreements, and (c) the Debtors, NewCo, the Credit Bid Purchaser
        and/or the Plan Administrator shall comply with all confidentiality provisions,
        destruction of data and verification of destruction of data provisions required by
        the Seitel Agreements.

        14.      To the extent that the Debtors prefer to preserve the status quo of the Seitel

Agreements if or until it becomes clear that the Debtors and Seitel will enter into a new agreement,

this Limited Objection can be resolved by including the language below:

        Nothing in the Plan, any Plan Supplement or this Confirmation Order shall be
        construed to authorize or permit: (i) the transfer of any seismic, geological or
        geophysical data or intellectual property owned Seitel Data, Ltd., Seitel Offshore
        Corp., and other affiliates, (collectively, “Seitel”) or (ii) the assumption and/or
        assignment or modification of any Master License Agreement and/or supplemental
        agreements between Seitel and any Debtors (the “Seitel Agreements”), which such
        assumption and/or assignment or modification, if any, is subject to subsequent
        court order after notice to Seitel and an opportunity to respond; provided however
        that the Debtors, NewCo and/or the Credit Bid Purchaser are authorized to
        continue operating under the Seitel Agreements in the ordinary course of business
        until such agreements are deemed assumed, assumed and assigned, or rejected.
        Seitel and the Debtors reserve all rights.

                                              IV.
                                     RESERVATION OF RIGHTS

        15.      Seitel reserves its rights, in its absolute and sole discretion, to amend, modify or

supplement this Limited Objection including in response to the service or filing of any additional

documents or exhibits by the Debtors and/or any party-in-interest.

                                                 V.
                                             CONCLUSION

        WHEREFORE, Seitel prays that this Court (i) deny the Debtors’ right to reject the Seitel

Agreements unless the Debtors agree to the relief sought and (ii) grant Seitel such other and

further relief to which it may be entitled.




                                                  5
ClarkHill\D5021\B20919\263129174.v1-6/9/21
       Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 6 of 36




Dated: June 9, 2021

                                                   Respectfully submitted,

                                                   /s/ Duane J. Brescia
                                                   Duane J. Brescia (TX Bar No. 24075265)
                                                   CLARK HILL PLC
                                                   720 Brazos Street, Suite 700
                                                   Austin, Texas 78701
                                                   (512) 499-3647
                                                   (512) 499-3660 (Fax)
                                                   dbrescia@clarkhill.com

                                                   Audrey L. Hornisher (TX Bar No. 24094369)
                                                   CLARK HILL PLC
                                                   901 Main Street, Suite 6000
                                                   Dallas, Texas 75202
                                                   Telephone: (214) 651-2056
                                                   Facsimile: (214) 651-4057
                                                   ahornisher@clarkhill.com

                                                   Attorneys for Seitel Data, Ltd.



                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served upon all
parties that are registered or otherwise entitled to receive electronic notices via electronic
notification pursuant to the ECF procedures in this District on this 9th day of June 2021.

                                                    /s/ Duane J. Brescia
                                                    Duane J. Brescia




                                               6
ClarkHill\D5021\B20919\263129174.v1-6/9/21
       Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 7 of 36




                                             EXHIBIT A




                                                 7
ClarkHill\D5021\B20919\263129174.v1-6/9/21
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 8 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 9 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 10 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 11 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 12 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 13 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 14 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 15 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 16 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 17 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 18 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 19 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 20 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 21 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 22 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 23 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 24 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 25 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 26 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 27 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 28 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 29 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 30 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 31 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 32 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 33 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 34 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 35 of 36
Case 20-33948 Document 1529 Filed in TXSB on 06/09/21 Page 36 of 36
